Citation Nr: 0216618	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently rated 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is a World War II veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The service-connected generalized anxiety disorder is 
currently manifested by symptoms causing total occupational 
impairment and virtually total social impairment.  


CONCLUSION OF LAW

The requirements for a 100 percent schedular disability 
rating for a generalized anxiety disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that all evidence and information 
necessary to substantiate the veteran's claim has been 
obtained.  Therefore, no further development is required to 
comply with the Veterans Claims Assistance Act of 2000 or the 
regulations implementing it. 

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Entitlement to service connection for an acquired psychiatric 
disability, currently diagnosed as a generalized anxiety 
disorder, previously diagnosed as dementia praecox or 
schizophrenia, has been in effect since the day following the 
veteran's discharge from service.  The disability has been 
rated 50 percent disabling from the day following the 
appellant's discharge from service in July 1945; 10 percent 
disabling from October 1946; noncompensably disabling from 
October 1947; 10 percent disabling from March 1991; and 
70 percent disabling from March 1999.  

In November 2001, the appellant was accorded a VA mental 
examination for official purposes.  He complained that his 
nerves were not very good and seemed to have gotten worse 
because he was unable to remember things, didn't sleep well 
at night, and easily got upset and irritable.  He had 
completed a 10th grade education and had worked for 39 years 
after his military service in a shoe shop.  He reported that 
he was currently retired, his children were all grown, and he 
lived with his spouse.  

On mental status examination, the appellant reportedly had 
difficulty with concentration, and he communicated poorly, 
although there were no delusions or hallucinations.  His 
behavior was often inappropriate in that he secluded himself 
and avoided crowds.  He denied suicidal or homicidal 
thoughts, ideas, plans or intent, and he was oriented to 
time, place and person.  His recent memory was diminished, 
his speech was rambling, and he experienced panic attacks in 
a crowd.  His mood was depressed; he complained of poor 
sleep, and he appeared to be overly tired.  

The Axis I diagnosis on this examination was a generalized 
anxiety disorder, and multiple medical problems were also 
noted on Axis III.  On Axis V, the current Global Assessment 
of Functioning (GAF) was 40, which the examiner explained 
meant that he had major impairments of judgment, thinking and 
mood.  The examiner further commented that the appellant had 
a severely impaired industrial capacity, and that the same 
was true of his social functioning.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Generalized anxiety disorder warrants a 70 percent evaluation 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

Although the appellant does not currently manifest all of the 
symptoms specifically listed by the Rating Schedule in 
connection with a 100 percent rating, he does show impairment 
in his thought processes and communication, and he manifests 
memory loss and inappropriate behavior by secluding himself 
and avoiding crowds.  Moreover, the most recent official 
examiner emphatically stated that the appellant had severe 
industrial and social impairment as a result of his service-
connected psychiatric disability.  Furthermore, the assigned 
GAF of 40 also reflects major impairment in judgment, 
thinking and mood, according to the examiner.  

In light of the above, the Board concludes that the social 
and industrial impairment resulting from the veteran's 
generalized anxiety disorder more nearly approximates the 
total impairment required for a 100 percent rating than the 
level of impairment required for a 70 percent rating.  
Accordingly, a 100 percent schedular rating is warranted.  

ORDER

A schedular disability rating of 100 percent is granted for a 
generalized anxiety disorder, subject to the criteria 
governing the payment of monetary benefits.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

